Citation Nr: 1715920	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  14-38 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral knee disabilities, and if so, whether service connection is warranted for the claimed disability. 
 
2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for residuals of a rib injury.

4.  Entitlement to service connection for bilateral hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from March 1986 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in Washington, D.C., in July 2016.  A transcript is of record.

At the July 2016 hearing the Veteran's authorized representative raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of service connection for residuals of a rib injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 1984 Board decision, service connection was denied for bilateral knee disabilities, and the Veteran did not request reconsideration of that decision; that decision is final.

2.  Evidence received since the July 1984 Board decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for bilateral knee disabilities.

3.  The most probative evidence of record is against bilateral knee disabilities with onset in service or otherwise causally relating to service, and is against arthritis of the knees within the first post-service year.  

4.  In an July 1984 Board decision, service connection was denied for a back disability, and the Veteran did not request reconsideration of that decision; that decision is final.

5.  Evidence received since the July 1984 Board decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a back disability.

6.  The most probative evidence of record favors onset of a back disability in service.

7.  The most probative evidence of record is against bilateral hip disabilities with onset in service or otherwise causally relating to service, and is against arthritis of the hips within the first post-service year.  






CONCLUSIONS OF LAW

 1. New and material evidence has been received to reopen the claim for service connection for bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

 2. The criteria for establishing service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for establishing service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for establishing service connection for bilateral hip disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for service connection for bilateral knee disabilities and a back disability were last finally denied by a Board decision in July 1984.  The Veteran did not request reconsideration of that decision, and it was not appealed to the U.S. Court of Appeals for the Federal Circuit.  There was no subsequent decision at the RO level to which finality attached with respect to claims for service connection for bilateral knee disabilities and a back disability.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156 (a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

In this case, VA examination in November 2012 addressed the claimed back and bilateral knee disabilities, and provided a more complete picture of these disabilities.  Hence, reopening of these claims is warranted.

Service Connection

The Veteran contends that bilateral knee disabilities developed as a result of injury in basic training, that a back disability developed as a result of a fall down an embankment in service, and that bilateral hip disabilities also resulted from that fall. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service entry examination in August 1971 did not note any conditions of the knees, hips, or back.  

In mid-October 1971 the Veteran received treatment for a complaint of left knee pain, and was assessed with stress fracture of the left proximal tibia.  

In service in November 1971 the Veteran was seen for complaints of pain in both knees, reporting difficulty with the knees in basic training.  The Veteran's history of left tibial fracture in October 1971 was noted, and the examiner evaluated the left knee, finding pain on extension and tenderness to palpation, but without swelling.  The examiner assessed stress fracture and prescribed orthopedic follow-up.  

Upon follow-up in November 1971, for possible stress fracture of the left proximal tibia, the Veteran again complained of pain in both knees.  X-rays were negative for left tibial fracture.  When seen by an orthopedic clinic two days later, a history was noted of stress fracture of the left tibia five weeks earlier.   The Veteran complained of pain in the left knee with walking one-quarter mile or standing 15 to 20 minutes.  Physical examination of the left knee revealed full flex and extension without effusion or ligament laxity, negative drawer, and good muscle strength.  A painful knee of unknown etiology was assessed.  

Approximately 10 days later he was seen again for complained-of aching knees.  A history was noted of prior negative x-rays and an orthopedic consultation resulting in no pertinent findings.  Knee pain of unknown etiology was assessed, and aspirin was prescribed.  

In July 1972 the Veteran was hospitalized for observation for two days for a diagnosed contusion of the right chest.  No further diagnosis was made.  

The Veteran sought care again a week later for a painful rib, but a note informs that the medical practitioner refused to see him because he had seen him for the same complaint and had seen him twice recently.  

A September 1972 request for an orthopedics department consultation noted the Veteran's history of chronic knee complaints since active duty training a year ago.  The Veteran complained of bilateral pain with prolonged walking or standing as well as cold weather.  Multiple x-rays and evaluations were noted to have revealed no pertinent findings.  Physical examination was "entirely negative."  Knee pain was assessed.   X-rays of the knees were obtained in September 1972, with an x-ray assessment of no significant abnormality.  It does not appear that the orthopedics consultation examination was conducted.  

In an undated service physical profile record, the Veteran was placed on a temporary no-physical-training profile for arthritis of both knees until the Veteran received an orthopedic consultation.  A follow-up visit was scheduled in October 1972.  

A death certificate within service records informs that the Veteran's father died in December 1971.  The Veteran had then requested a hardship discharge to help his sick mother care for his younger siblings.  Based on this family circumstance the Veteran was granted a hardship discharge in September 1972.  He underwent a separation examination in September 1972 for purposes of the discharge, and this examination did not reflect any disability of the back, hips, ribs, or knees.  

The Veteran submitted an original claim for service connection for conditions of both knees and his back in October 1972, within a month of his separation from service.  

Upon a VA examination of the knees and back in November 1972, the Veteran reported that while running an obstacle course six months into service he fell and landed in sand with a twisting motion and subsequently had pain in both knees, with multiple subsequent treatments in service for his knees.  The Veteran also reported that shortly after the knees injury he had recurrent low back pains frequently radiating into the dorsal spines.  The Veteran reported that the pain in the knees was aggravated by walking, standing, and cold weather.  He complained of back pain which was severely aggravated by heavy lifting, and which produced a sense of weakness in the back with tension and pulling.  The examiner found no objective abnormalities of the knees.  The examiner found no tenderness or muscle spasms in the low back, but straight leg raising was possible only to 85 degrees due to tight posterior structures.  The examiner assessed mild, chronic, recurrent lumbosacral strain.  X-rays of the knees and low back were within normal limits.  

In support of an appeal from the RO's denial of his original claim for service connection for a back condition, the Veteran provided a written statement in January 1975, informing that he had fallen on his back and "broke some ribs in Germany in 1972."  He reported that he was in the hospital for one week, and expressed his belief that his back trouble was the result of this injury in service.  

The Veteran also then submitted medical affidavit by a private medical practitioner who had treated him monthly since 1974, with findings of myositis and muscle spasms in the lumbar area.  The practitioner noted that the Veteran's reported history of back pain since 1972.  X-rays revealed flattening of the lumbar curve and pelvic tilt.  The practitioner diagnosed pelvic-tilt myositis with muscle spasm.  

In a May 1975 statement, the Veteran informed that while in prison he was taken to the physician W.B., M.D., for an examination, and that this physician found that the Veteran had a pinched nerve in his back.  The physician reportedly also attributed the Veteran's knee problem to this pinched nerve.  

The Veteran then submitted a May 1975 report by W.B., M.D., addressing lumbosacral difficulties based on an examination conducted in March 1974.  The Veteran informed at the examination that he had a periodic low ache with activity in his back since childhood, that he currently had a low back ache "mostly all the time," that he periodically had a left leg ache to the knee joint, that he had an occasional right leg ache to the knee joint, and that he had numbness down the left leg to the great toe also periodically.  The Veteran then also provided a history to the examiner of having fallen on his back and broken some ribs in 1972 in Germany, and being hospitalized for one week.  He also reported having fallen out of a tree when working in an orchard in 1971.  

The physician W.B., at the March 1974 examination, found pain mainly on the left with anterior back bending.  On lateral bending in standing position the Veteran had increased pain in the left hip and left proximal thigh area.  On right lateral bending the Veteran had increased pain in the L5-S1 area.  Pressure at L5-S1 produced left gluteal pain.  Lumbosacral x-rays resulted in "entirely normal findings."  W.B. diagnosed "lumbosacral disc protrusion with left leg radiculitis."  

W.B. noted that in prison the Veteran had reportedly been assigned to heavy work involving shoveling and ditch digging, and opined that the Veteran's back was "not adequate for such activity," and that the Veteran would benefit from a lumbar support.  The physician further noted that the Veteran's complaints were consistent, and he did not detect exaggeration of impairment, adding that normal x-rays did not rule out lumbosacral disc protrusion involving the S1 nerve root.  The physician added that the Veteran's reported increasing difficulty provided additional support for the assessment.  

In a December 1975 statement the Veteran explained that while stationed in Wurzburg, Germany, in July 1972, during field duty, he slipped down a bank and hit a tree stump.  Following this injury he was hospitalized for a number of days, with pain in the back beginning the following month.  He added that when he returned stateside he did not have time to see a doctor prior to separating from service, but he did see one as soon as he left service.  

In a January 1976 submission the Veteran noted that while he fell from a tree before service (as reflected in W.B.'s May 1975 report), he did not then receive treatment or see a doctor, but rather got up and went back to work, and it was two or three years before he began to have trouble with his back.  

In a March 1976 VA Form 9 the Veteran explained that VA examinations had been conducted when he was not experiencing pain, and asserted that they had always wanted to conduct the examinations when there was no pain.  

In an April 1977 VA Form 9 the Veteran informed that he was incarcerated at the prison in Moundsville since December 1973 and he had been treated on a continuing basis for his knees and his back since arriving there. 

Records obtained from the Moundsville Penitentiary reflect incarceration there from December 1973, with document treatment in 1974 and 1977 for back pain with spasms, straightening of lordotic curvature, and pelvic tilt.  A physician in December 1977 assessed that the Veteran's difficulty was due to "muscle spasm and tension."

These incarceration records also document treatment for pain in his knees in November 1976.  However, x-rays of the knees were obtained and negative findings resulted in no diagnosis.  

Private medical records from the mid-1980s reflect treatment and surgical repairs for recurrent inguinal hernias, with work at that time as a laborer and forklift driver.  

The Veteran had a VA neurosurgery consultation in April 1999 for complained-of chronic low back pain since 1972.  The examiner noted that the Veteran did not have radicular pain and that an MRI in the past year did not reveal significant disk bulge or herniation, with no degenerative disease seen in the facet joints and no significant loss of disk height.  The physician assessed chronic mechanical-type back pain and recommended physical therapy or chiropractic treatment.  

The April 1999 characterization of the recent MRI appears not to be quite accurate.  The October 1998 VA MRI resulted in the following assessment:  "[M]ild broad based disk bulges at L3-L4 and L4-L5, with a superimposed left lateral protrusion seen at L4-L5.  This may contact the post ganglionic left L4 nerve root.  At the L3-4 level, there may be contact on the right greater than left traversing L4 nerve roots as well."

A February 2000 VA treatment record noted a history of degenerative joint disease due to a back injury in 1988.  He reportedly had a car accident and complained of back pain.  Lumbar x-rays revealed degenerative joint disease but no compression fractures or spondylolisthesis.  The Veteran was found to have tender paraspinal muscles, and the treating physician diagnosed back pain due to a car accident, characterizing this as a muscle sprain.  

In June 2007 the Veteran received VA treatment for degenerative joint disease of the hip and knee with a 6/10 pain level.  Degenerative joint disease was assessed, and non-steroidal anti-inflammatory drugs were prescribed. 

The Veteran received treatment in December 2007 for assessed musculoskeletal pain in the lumbar region following lifting a desktop.  X-rays in January 2008 revealed "prominent hypertrophic changes of the lumbar spine" and "slight central compression of L4 and L5 vertebral bodies."

Upon VA examination in November 2012, the Veteran provided a history of back problems beginning in service in Germany in 1972 when he fell down an embankment, with back difficulties growing worse over the years with age and work driving vehicles, operating heavy equipment, and performing physical labor.   The Veteran informed that he was last employed in 1991 as a truck driver and heavy equipment operator, and that he had been incarcerated for 17 years of his life.  He reported current difficulties including decreased mobility in the back; he took medication for pain as well for muscle spasms.  

Physical examination in November 2012 revealed full range of motion and no reduced range of motion with repetitive use.  However, the examiner did note pain with movement.  Lower extremities did not show impairment in strength or neurological functioning, and straight leg raising was negative bilaterally.  The Veteran did have intermittent mild pain, paresthesias, and numbness in both lower extremities, with involvement of sciatic nerve roots bilaterally.  The examiner assessed multi-level degenerative disk disease, noting that multi-level degenerative disk disease with osteophyte formation was revealed by x-rays in July 2012.  The examiner also diagnosed sciatica.  Unfortunately, the examiner did not provide any opinions of etiology of the Veteran's low back disability as related to service.  

The same November 2012 examiner also addressed the Veteran's knees, and provided etiology opinions for them.  The examiner noted that a diagnosis of bilateral knee pain with unknown etiology had been assigned in 1971, and the examiner assigned a current diagnosis at the examination of bilateral osteophytes and bilateral knee strain, based on current findings.  At the examination the Veteran provided a history of suffering a twisting injury to both knees during obstacle course training in service in 1971, and being told then that he had suffered a sprain or strain.  However, the Veteran reported that the knee conditions had gotten worse over the years.  He contended that arthritis had set in from that time.  He asserted that his knees would lock up, that he had difficulty initiating movement with them, and that he had intermittent pain in them.  The examiner found full range of motion of the knees in flexion and extension including with repetitive use, with no objective evidence of painful motion and no loss of motion with repetitive use.  However, the examiner did note that the Veteran had pain with motion upon repetitive use.  No subluxation or lateral instability or meniscal impairments were found in either knee.  X-rays in November 2012 revealed bilateral patellar osteophytes and spurring with a tiny lateral compartment osteophyte also present in the right knee.  Blood serology was negative for rheumatoid factor.  

Reviewing past records, the November 2012 examiner noted that evaluation of the knees in January 1996 produced a finding of normal knees.  The Veteran contended that use of illicit drugs had allowed him to work driving trucks and operating heavy equipment despite pain prior to his ceasing work in 1991.  

The November 2012 examiner reviewed the record and opined that it was not at least as likely as not that the Veteran's current bilateral knee disabilities were incurred in service or otherwise causally related to service. The examiner bases this conclusion on the multiple service treatment records evaluating the Veteran for complaints of bilateral knee pain with negative findings, the absence of findings upon discharge examination in September 1972, the normal knee findings following service separation, the normal knee x-rays in 1996 and 1998, and the fact that pain is not a diagnosed condition for VA benefits purposes.  

At his hearing July 2016 hearing before the undersigned, the Veteran testified to having twisted his knees in basic training, being treated in service, and arthritis developing as a result of the injury, fairly consistent with prior statements of injury in basic training.  He also then testified to falling down an embankment and striking a tree trunk while stationed in Germany in 1972, resulting in three cracked ribs, with difficulty with his back and his hips from that time forward.  He reported being hospitalized overnight following that injury with treatment of the ribs with bandages, and being released to his unit.  Testifying to initially seeking treatment in 1973 for his back and knees, he informed that this was forestalled due to his becoming incarcerated.  

Since the Veteran was separated from service on a hardship basis following the death of his father and based on the need for the Veteran to help with the care of his younger siblings, it appears reasonable that the opportunity to seek care between onset of back symptoms in service in August 1972 and his separation from service in September 1972 would have been limited, and might have been avoided so as to not complicate his return home to his family.  The same may be considered for the Veteran's knees, when there was no orthopedic follow-up which had been scheduled for October 1972, with a temporary duty profile for the knees in place up until service separation.  Given this, it is particularly notable that there was no effort to address the presence or absence of a knee disability upon service discharge examination in September 1972, even given the temporary physical training profile for the knees still in place.  This strongly suggests no serious effort to examination the Veteran and address known disabilities was made at that examination.   
 
Following service, VA examination in November 1972 revealed myositis, consistent with muscle reaction to symptomatic disc herniation.  The condition was then characterized as chronic, reflecting an ongoing symptomatic back disability from service.  

Additionally, the Board observes that in the years immediately following service up to the present the Veteran has provided a fairly consistent narrative of having fallen down an embankment and striking a tree or tree stump, with resulting back injury as well as rib injury around July 1972, consistent with the record of hospitalization at that time for a chest contusion.  The Veteran reported that the back pain manifested in the month following that injury, which would not be inconsistent with disk disease which, in contrast to the treated chest contusion, was not then an obvious, immediate injury from the fall.  However, only with the present claim has he raised an issue of hip disabilities associated with that fall.  

Private examination in March 1974, while the Veteran was incarcerated, as detailed above, did reflect findings of disc herniation, nerve root involvement, and associated radicular pain.  The persistence of disk disease following service is reflected in treatment records and the VA MRI obtained in 1998 as well as more recent spine examinations, including the VA examination in November 2012.  Treatment records over the years have also reflected fairly consistent low back symptoms since service.  

Based on the Veteran's claim of back disability upon service separation and the findings supporting disk disease and chronic symptomatic back disability from that time, the Board finds the preponderance of the evidence favors service connection for lumbar degenerative disk disease, or, more broadly characterized, a back disability.  

In contrast to the medical findings shortly after service establishing the presence of back disability, both service and post-service examinations and treatment evaluations did not reveal objective findings of knee disability until decades following service.  As the Veteran noted in a May 1975 statement, and as reflected in W.B's May 1975 report of his March 1974 examination, the physician W.B. attributed his knee symptoms to his back condition with radiculopathy, which appears consistent with the Veteran's own reports at the time of radiating symptoms extending to the knees.  Thus, the only positive medical findings to explain the Veteran's knee symptoms in years proximate to service are not findings of knee disabilities but rather findings of radicular symptoms associated with the Veteran's disk disease with nerve root involvement.  

While the Veteran is competent to address symptoms in service and following service which he believes represent a bilateral knee disability, the Veteran has not been shown to possess the requisite specialized knowledge and training required to address the distinctly medical questions of attribution of such symptoms to disease of one part versus another, or to any disease at all.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of currently diagnosed bilateral osteophytes and bilateral knee strain is not competent medical evidence.  The Board finds the opinion of the November 2012 VA examiner to be significantly more probative than the Veteran's lay assertions.

While it is true that a limited duty profile in service used the term arthritis with respect to the Veteran's knees, no arthritis was supported at the time with objective findings, and treatments and examinations in service and following service inclusive of x-ray and clinical finding did not support arthritis in the knees.  Hence, this statement of arthritis in a service amounted to medically unsupported speculation and, in the absence of sufficient clinical data or other rationale for support, cannot service as probative evidence of arthritis in service.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Based on the currently diagnosed bilateral osteophytes and knee strain not shown by medical findings until decades following service, based on the absence of findings other than pain in service, based on the private examination in March 1974 with attribution of symptoms associated with the knees to disk disease with radiculopathy, and based on the well-reasoned and well-supported conclusions of the November 2012 VA examiner, the Board finds the preponderance of the evidence against the Veteran's current bilateral knee disabilities having developed in service or otherwise being causally related to service, and against their having been present to a compensable degree within the first post-service year.  Hence, service connection for bilateral knee disabilities is not warranted based on direct incurrence in service or a causal link to service, or on a first-year-post-service presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for bilateral hip disability, service and post-service records provide no clinical findings of hip disability within service or in the first post-service year.  While some hip symptoms were noted upon March 1974 private examination, as noted above, this was not then assessed as a disability of the hips.  Rather, lumbar disk pathology with radiculitis was assessed.  The first assertion or finding of hip disability is not until decades following service.  A VA examination in March 2014 noted that mild osteoarthritis of the left hip was diagnosed in 2013, even while the Veteran reported at that examination that he had progressive worsening of hip pain over many years.  Prior treatment records do not reflect ongoing hip pain complaints or any long-standing hip condition in years proximate to service.  The Veteran, as a lay person, is competent to assert that he had symptoms in his hip area but lacks the requisite specialized knowledge and training required to address the distinctly medical question of attribution of such symptoms to disease of the hip.  Jandreau.  The Veteran also lacks the requisite expertise or training to address whether symptoms in service or proximate to service reflect the same disability present currently in the hips.  Clyburn.  

In the absence of competent, credible evidence supporting bilateral hip disability in service or in the year immediately following service, or supporting a causal link between service and a current hip disability, service connection for bilateral hip disabilities is not warranted based on direct incurrence in service or a causal link to service, or on a first-year-post-service presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the Board's fully favorable disposition of the request to reopen the claims for service connection for a bilateral knee disability and a back disability, the Board need not assess VA's compliance with the VCAA in the context of new and material evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, because the Board herein grants service connection for a back disability, it need not assess VA's compliance with the VCAA in the context of that decision on the merits. 

Regarding the underlying claim for service connection for bilateral knee disabilities, and the claim for service connection for bilateral hip disabilities, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Here, compliant VCAA notice was provided in VCAA letters in January 2012, April 2012, and September 2012.  To the extent the appeal for service connection for bilateral knee disabilities arises from a March 1986 rating decision, prior to enactment of the VCAA, any notice deficiencies were cured by these subsequent notice letters followed by adjudicative process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Relevant to VA's duty to assist, the RO obtained the Veteran's service treatment records and personnel records.  In addition, available private and VA treatment records have been obtained.  At the July 2016 hearing the Veteran informed that all the treatment he received for his claimed disabilities was at VA facilities or at institutions where he was incarcerated.  Records from these places of incarceration have been sought, and obtained records were associated with the claims file.  The Social Security Administration informed in a September 2012 reply to an RO query that SSA records had been destroyed and hence were unavailable.  The Veteran was appropriately informed of the unavailability of SSA records by a December 2012 RO letter.  There is thus no further duty to seek those records, and appropriate notice requirements have been fulfilled.  

In a statement submitted in October 2016, the Veteran informed that he had received treatment at the West Virginia University Berkeley Medical Center, in support of his recent claim for service connection for squamous cell lung cancer.  The Veteran did not inform of the dates of the treatment received or of the conditions for which he had received treatment at that facility.  However, the Veteran then implied that the treatment was for the claimed lung cancer.  Because there is no indication that this treatment was for the conditions the subject of this appeal or that these records of private treatment would pertain to the Veteran's appealed claims for service connection, no additional development for these records is required prior to the Board's adjudication.  In contrast, recent general treatment was received at the Martinsburg VA Medical Center (VAMC), and those records are associated with the claims file.  

There is no indication that additional pertinent records have not been appropriately sought, and hence no further efforts need be undertaken to obtain additional records prior to the Board's adjudication herein.  

The Veteran was afforded an adequate VA examination and opinion addressing claimed bilateral knee disabilities in November 2012, as discussed below.  The Board acknowledges that a VA examination and opinion have not been obtained with respect to the claim for service connection for bilateral hip disabilities.  However, there is no competent evidence of the disability in service or within the first post-service year, and there is no competent evidence that suggests a relationship between the claimed disability and service or any condition or symptoms in service; thus, a VA examination is not warranted.  38 C.F.R. § 3.159 (c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way; hence, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); but see 38 C.F.R. § 3.103 (c)(2) (2016) (addressing duties and roles at a hearing).  

While the RO issued a statement of the case in October 2014 and no subsequent supplemental statement of the case addressing the appealed issues was provided, the Veteran's authorized representative by an August 2016 submission waived RO review of newly received evidence associated with and subsequent to the Veteran's hearing before the undersigned in July 2016.  Remand is accordingly not required for RO review of subsequently obtained evidence, including post-service medical records as well as service personnel records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.  

ORDER

The claim for service connection for bilateral knee disabilities is reopened; service connection for bilateral knee disabilities is denied. 

The claim for service connection for back disability is reopened; service connection for a back disability is granted.

Service connection for bilateral hip disabilities is denied.


REMAND

Service Connection for Residuals of Rib Injury

In a September 2013 statement in support of his appealed claim, the Veteran informed that while stationed in Germany in June or July of 1972 he bruised his back and rib in the same incident when he fell down an embankment and struck a tree.   

Service treatment records contain a July 1972 entry informing that the Veteran was hospitalized for observation for two days for a diagnosed contusion of the right chest.  No further diagnosis was made, with no mention of the Veteran's back.  

The Veteran sought care again a week later for a painful rib, but a note informs that the military practitioner refused to see him because he had seen him for the same complaint and had seen him twice recently.  

There are no further service treatment or examination records addressing this injury to a rib or ribs, or addressing an injury to the back.  

The Veteran has not previously presented a claim for service connection for residuals of a rib injury, though he did in several past statements in support of his claim for a lower back disability report his fall down an embankment in July 1972 with fracture or injury to ribs.  In support of an appeal of his original claim for service connection for a back condition, the Veteran submitted a January 1975 statement that he fell on his back and "broke some ribs in Germany in 1972."  At his hearing before the undersigned in July 2016, he testified to three cracked ribs in that incident and hospitalization following the injury with wrapping with Ace bandages.  The Veteran's accounts of the duration of hospitalization following that injury vary, but the service treatment record documenting hospitalization for contusion of the right chest in July 1972 adequately corroborates some degree of injury.  

Post service records include treatments in 2001 through 2003, while the Veteran was incarcerated, with complaints of recurrent chest pain or tightness including with lying down or exertion, of uncertain etiology.  X-rays obtained then failed to identify chest pathology.  A VA examination appears warranted to address whether the Veteran has a current disability as a residual of the right chest contusion in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request any additional VA and private treatment records pertinent to the remanded claim, with authorization and assistance from the Veteran as appropriate.  Any records and responses received should be documented.  

2.  Thereafter, schedule the Veteran for an examination to address any current residuals of a chest injury in service.  The claims file should be reviewed and a physical examination conducted together with any appropriate tests or scans.  The examiner should then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a residual of the right chest contusion he suffered in service in July 1972.  The nature and extent of any such residual present during the claim period should be addressed in detail.  The examiner should explain the reasons for any conclusions reached.  

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


